1
                                   IN THE UNITED STATES DISTRICT COURT
2
                                       EASTERN DISTRICT OF CALIFORNIA
3

4
     JUAN MEZA, SR.,                                    CASE NO. 1:20-cv-01216-GSA
5
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,                                          (Doc. 12)
9                                Defendant.
10
            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
11
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5 at 1). Due to the
12
     COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
13
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
14
     excuse him from the requirement.
15
     Dated: May 5, 2021                           Respectfully submitted,
16
                                                  PHILLIP A. TALBERT
17                                                Acting United States Attorney
18                                                /s/ Jeffrey J. Lodge
                                                  JEFFREY J. LODGE
19                                                Assistant U.S. Attorney
20

21   IT IS SO ORDERED.
22
        Dated:     May 5, 2021                           /s/ Gary S. Austin
23                                                   UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

                                                         1
30
